Earl Warren: Number 51, Dupuy H. Anderson, et al., Appellants, versus Wade O. Martin. Mr. Greenberg.
Jack Greenberg: May it please the Court. This is an appeal from the United States District Court for the Eastern District of Louisiana which denied preliminary and permanent injunctions sought by the appellants. This was a statutory three-judge court because the appellants sought an injunction against state officers seeking to enjoin them from enforcing a state statute. The opinion below -- the decision below was 2-to-1. The majority opinion by Judges West and Ellis voting for denial of the injunction and the dissenting opinion by Judge John Minor Wisdom of the United States Court of Appeals for the Fifth Circuit for granting the injunction. Judge Wisdom also dissented on the denial of the permanent injunction. The statute which the appellants sought to enjoin is Louisiana Revised Statutes Section 18-1174.1, which was enacted in 1960 along with 35 other laws bearing on interracial relations which are set forth and discussed in a law review article in the Louisiana Law Review by Professor Wollett. And this statute essentially requires that in every application or notification for candidacy in state or local elections or any certification of a candidate for office and on the ballot, the race of the candidate be set forth, whatever that race may be. And the race must be set forth in type the same size as the type of a candidate's name. The facts in the case are not at all in dispute, they are derived from the complaint and the answer in a brief stipulation, all of which appear in the record. The majority opinion rests on two principle grounds. First, appears on page 32 of the record and that is that Negro candidates were treated on the same basis as white candidates that is, all candidates had to set forth their race following their name on the ballot. And in so holding, the majority below distinguished the case from the only other case that deals with such a statute. In McDonald against Key, a Tenth Circuit decision and the Court held that in McDonald against Key, it was required only that Negro candidates state their race following their name on the ballot whereas in this case, all candidates are required to do so. And then secondly, on page 31 of the record and also elsewhere in the opinion, the Court held that it was not disposed to create a shield against the brightest light of public examination of candidates for public office. Now, the appellants submit that the majority below was wrong and that Judge Wisdom was right and that Judge Wisdom was right for the very reasons that he set forth in the first two brief paragraphs of his opinion which appear on page 34 of the record, I think adequately summarized his position. That is that in the eyes of the Constitution, a man is a man, he is not a white man, he's not an Indian, he's not a Negro. If private persons identify a candidate for public office as a Negro, they have a right to do so but it is no part of the business of the State to put a racial stamp on the ballot. It is too close to a religious stand that has no reasonable relation to the electoral processes. Now --
Potter Stewart: The State required that a candidate's sex be put down, male or female, some people are named "Marion" say and they could be either first name.
Jack Greenberg: I don't know what the --
Potter Stewart: (Voice Overlap) --
Jack Greenberg: -- reasonable relationship that would have to a qualification for office. But I don't believe that the Fourteenth Amendment deals with questions of sex or questions of -- of the classic case of whether one is a redhead and so forth in the same way it deals with questions of race. Race is, I think, narrow, well-established to be an impermissible standard for government action. In fact, that's just the point we're getting to as the principal reason why we would urge that the statute is unconstitutional, the only reason why this possibly could be put on the ballot. In fact, the only conceivable reason is so that people go into the polling booth can act upon it so that they can make a racial determination or discrimination.
Speaker: (Voice Overlap)
Jack Greenberg: And --
Speaker: -- it's a relevant dispute --
William J. Brennan, Jr.: Go ahead.
Speaker: (Inaudible) is a relevant fact that the voters normally (Inaudible)?
Jack Greenberg: Would I think it's a relevant fact?
Speaker: Yes.
Jack Greenberg: I think it -- it possibly might be. I -- at the moment, I can't think of why it must --
Speaker: (Inaudible)
Jack Greenberg: Well, I -- I think its --
Speaker: Why isn't a voter entitled to know what he's voting for?
Jack Greenberg: Well, I -- I think it might be relevant to put the sex of a candidate on the ballot. I think everyone agrees that race is an entirely different matter.
Speaker: (Inaudible)
Potter Stewart: How about the age of a candidate, would that be constitutionally permissible, the age and nothing else?
Jack Greenberg: I think under some circumstances, it might be. I -- I imagine --
Potter Stewart: Under what circum --
Jack Greenberg: -- it would make a difference if a candidate was so terribly old that he could not carry out the -- the obligations of his office. I'm -- I'm not entirely sure. But again, I think all these various standards that possibly might be reasonable or rather different than race which I believe --
Potter Stewart: Well, you -- what I'm trying to get at is that it seems to me that our whole constitutional concept is based upon the assumption of an informed electorate and I suppose you would not disagree with that, do you?
Jack Greenberg: No, I think that's correct. I think that's correct. But I think that the -- the point that I was just about to get to is that the only reason the race is put upon the ballot is presumably so that the voter can act upon it and while voters may make racial discriminations in candidates to whom they vote and while we may think that's unfortunate, there's really nothing that can be done about it. But that the State as in the Alabama case, NAACP versus Alabama, the State has no business in participating in this determination in playing a part in it just as in that case, Mr. Justice Harlan's opinion, I believe it was held that while members of the general public might discriminate against members of the association, certainly the State had no business in exposing them or in facilitating this discrimination or encouraging it.
Arthur J. Goldberg: Are you arguing (Inaudible)
Jack Greenberg: Yes.
Arthur J. Goldberg: (Inaudible)
Jack Greenberg: Yes. Yes, that's correct.
Arthur J. Goldberg: (Inaudible)
Jack Greenberg: That --
Arthur J. Goldberg: (Inaudible)
Jack Greenberg: That's correct, Mr. Justice Goldberg. I feel that the State has no business in intruding itself into this process. That was in -- Barrows against Jackson, it was held the State has no business in encouraging racial discrimination, that this is a facilitation of it that it makes it -- it makes it simpler and it's something that makes it possible. The State doesn't have something -- no business and no -- no business doing it. And moreover, this facilitation of making a racial distinction has to be seen in a context of Louisiana law. There are great body of statutes in Louisiana requiring racial segregation and racial distinction. This very statute was enacted as 1 of 35 in the 1960 Legislature for that great purpose of the State's public policy and described as such as it appears in the resolution set forth on page 11 of our brief where Louisiana has always maintained the policy of segregation of the races, aware that the intention of the citizens of this sovereign State that such a policy be continued.
Speaker: Supposing, Mr. Greenberg, supposing a State required every candidate for office have his photograph hung in the polling booth, would that be unconstitutional?
Jack Greenberg: Well, first, Mr. Justice Harlan, I -- I would look to that as not the same thing particularly in a State such as Louisiana where there's a great deal of confusion as to who is a Negro and who is a white person. A great deal of Louisiana litigation on this reported cases we deferred to. I would say that in the abstract that might be alright, if we were to follow a stat -- if we're to follow a statute such as this, I think it would obviously be intended to achieve the same result and not perform the same basis. But that isn't the case here. In fact, one of the reasons it isn't in the case here, one of the reasons we have this statute is because it isn't the case here, because we have this great body of case law in Louisiana as to who is a Negro and who is a white person. It -- it is the obvious premise of Louisiana law that Negroes are inferior to white people. It is a defamation in the State of Louisiana to call a white man a Negro and it's actionable no matter how slight the injury, how innocent the mistake in cases set forth demonstrating that. To call -- to call one, they would -- to denominate one, a Negro under Louisiana Law calls for a higher standard of proof than its necessary to convict one of crime. In other words, a higher standard of proof and is necessary to send somebody to the electric chair --
Potter Stewart: I -- I missed what you just said Mr. Greenberg. What requires a higher standard of proof?
Jack Greenberg: Well, if there is an issue as in some of the cases we have cited here as to whether one is colored or white, as in the -- the adjudication whether a death certificate is correct which is the particular case that we have cited. The Louisiana courts have held that a far higher standard of proof is necessary in this -- I just for a moment, like to read the -- the language that they used. That whereas in a criminal case, one must be convicted beyond reasonable doubt. In a case involving status of the race, it has to be established "beyond any doubt".
Hugo L. Black: What page was that?
Potter Stewart: As to what?
Jack Greenberg: That one is a Negro.
Potter Stewart: That one is a Negro.
Hugo L. Black: (Voice Overlap)
Potter Stewart: That one is a Negro --
Jack Greenberg: (Voice Overlap)
Potter Stewart: -- that one is white.
Jack Greenberg: That's right. In this -- the particular case that I have in mind is cited in the brief on page 13. There's a number of cases set forth in the footnote. This case is State Ex Rel. Rodi versus City of New Orleans. And the question was whether a -- the State Registrar of Vital Statistics had improperly changed the death certificate from white to Negro. And the family brought an action to establish that the deceased was really white and not colored and the courts held that he was indeed colored and that the Registrar of Vital Statistics had not made an error and they said that this was established "beyond any doubt" but if it had been established on beyond a reasonable doubt, that wouldn't have been good enough. And we submit that in a -- in a State where race is treated in this way, where Negroes are treated in such a way in terms of the segregation laws and the resolution of the State and so forth to require someone to put his race on the ballot. And to state whether he's colored or white is an invitation to the public to act in accordance with the way the State is encouraging it to act with the law of defamation, the law of racial status, the segregation laws and so forth throughout the State.
Potter Stewart: Are you suggesting in -- that in North Dakota, this might be alright?
Jack Greenberg: No, I think, it would -- it -- it would be equally bad in -- in any State (Voice Overlap) --
Potter Stewart: Well, then what's -- what's the point of this argument?
Jack Greenberg: The point of this argument is really an a fortiori argument to show that not only are they -- not only are they -- they intruded race since the electoral process but it's not a neutral decision as they're claiming it is. But it's a -- it's an intrusion into the electoral process to be seen in the context of the public policy of the State denominating Negroes as inferior. In fact, as North Dakota doesn't do it and I don't think it's ever been suggested that it would or that anyone there was slightly interested in it. Moreover, we -- we submit that the case calls for the application of the rule that was declared in Bolling against Sharpe, the District of Columbia School Segregation case which reiterated the Hirabayashi and Korematsu cases that classification based solely only upon race must be scrutinized with particular care since it is contrary to our traditions and hence, constitutionally suspect. And Louisiana has offered no explanation to allay the suspicions. The only reason offered by the State and the court below is that this will inform the people but they have not set forth any reason as to why the people should be informed as to race. In other words, they have just restated what is that they have done. And so we would submit that the State has first of all facilitated and encouraged citizens of Louisiana to make a racial distinction in the polling booth that it has exerted its effort -- exerted a great deal of effort. In fact, in this term of the legislature passed 35 laws to establish what that discrimination should be. And that it is offered to no justification except for the fact that it has done this to inform the people as to why it has passed such a law and that for all of these reasons, the statute involved is unconstitutional and the judgment below should be reversed.
Potter Stewart: Does this apply to candidates for all statewide officers as to all --
Jack Greenberg: To all the States.
Potter Stewart: -- local officers as well?
Jack Greenberg: Yes, all state and local officers.
Potter Stewart: In primaries and in general election?
Jack Greenberg: Yes. These were candidates I neglected to state for the School Board in their particular parish each one in a separate district.
Earl Warren: We'll adjourn now.